Citation Nr: 0020907	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased schedular rating for left 
ankle disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a rating for left ankle disability under 
the provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected left ankle disability.  Subsequently, the RO, by a 
September 1998 decision, re-evaluated the veteran's service-
connected left ankle disability as 20 percent disabling, 
effective January 26, 1994.

In addition, the physician who prepared the August 1999 VA 
examination report opined that the veteran was unemployable 
due to his service-connected left ankle disability.  As such, 
the Board concludes that the record raises an inferred claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  Although on this basis the Board has remanded 
the issue of entitlement to a rating for left ankle 
disability under the provisions of 38 C.F.R. § 3.321(b)(1), 
the Board notes that a claim for a higher rating, including 
on an extraschedular basis, is separate and distinct from a 
total rating claim.  See Colayong v. West, 12 Vet. App. 524, 
537 (1999).  Accordingly, this issue is referred to the RO 
for appropriate action and development.


FINDING OF FACT

The veteran experiences marked limitation of motion in the 
left ankle with dorsiflexion limited to negative 5 degrees 
and plantar flexion limited to 25 degrees.



CONCLUSION OF LAW

An increased schedular rating for a left ankle disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a (Diagnostic Codes 5000, 5003, 5262, 5270, 
5271, 5272, 5273, 5274) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected left ankle disability is manifested by 
chronic pain, swelling, and a reduced ability for weight 
bearing which have become worse over time, thereby entitling 
the veteran to a increased rating.  It is also requested that 
the veteran be afforded the benefit of the doubt.

The Facts

At the veteran's November 1995 VA examination, the veteran 
reported the history of his service-connected left ankle 
injury.  Specifically, the veteran reported that he had been 
pinned up against a wall by a forklift back in 1969 
sustaining a left ankle injury.  Currently, the veteran 
complained of pain and reported he took Fioricet daily for 
pain. 

On examination, muscular strength was 5/5 in hip flexures, 
knee extension, knee flexion, ankle dorsiflexion, ankle 
plantar flexion, great toe extension, and the peroneal 
muscular group bilaterally.  There was subjective decreased 
sensation in stocking-glove distribution of the left lower 
extremity.  Reflexes were 2/2 at the knee and 0/2 at the 
ankle bilaterally.  Toes were down going on Babinski.  The 
left ankle examination showed some tenderness to palpation 
globally around the ankle.  Range of motion studies disclosed 
left ankle dorsiflexion of approximately 10 degrees and 
plantar flexion to approximately 30 degrees.  The veteran 
also had some tenderness to palpation over the mid-foot as 
well as over the metatarsal heads with medial and lateral 
squeeze test.  There was no significant edema about the 
ankle.  X-rays of the left ankle reveal a large dorsal 
navicular osteophyte, some small osteophytes about the ankle 
joint, some calcification of the distal portion of the 
interosseous membrane between the tibia and the fibula, and 
good maintenance of the ankle joint space.  The examiner 
opined that the veteran had some post traumatic degenerative 
changes in his ankle and mid foot, his symptoms of mid foot 
are less than what one might expect from looking at the x-ray 
of the large dorsal navicular osteophyte, and the ankle pain 
appeared to be secondary to mild degenerative changes.

At the veteran's April 1997 VA examination, the veteran 
complained of gradual worsening left ankle pain.  He wore an 
elastic wrap orthosis on his left ankle and used a cane.  On 
examination, left ankle range of motion was 0 degrees of 
dorsiflexion to 20 degrees of plantar flexion.  Left ankle 
was tender with articular prominance over the dorsum of the 
mid foot.  The ankle was tender to anterior stress testing, 
but there was no anterior/posterior or varus/valgus 
instability.  Motor function was 3/5 from flexor hallucis 
longus to flexor digitorum longus and 5/5 in tibialis 
anterior, extensor hallucis longus, extensor digitorum 
longus, and gastrocnemius/soleus.  X-rays reveal ossification 
in the interosseous membrane at the distal tib/fib joint, 
ankle mortice being slightly widened, flattening of the 
medial longitudinal arch of the foot with dorsal osteophyte 
formation throughout the mid foot but particularly prominent 
at the dorsum of the taylonavicular joint, and increase in 
subchondral bone density.  The examiner opined that the 
veteran had a

history of isolated injury to the left 
ankle and mid foot with post traumatic 
degenerative arthritis in a pattern 
entirely consistent with his service 
connected injury.  Moderate functional 
limitation based entirely on pain, with 
no medically imposed restrictions on 
activity. . . The foot symptoms are all 
pretty clearly mid foot and hind foot 
degenerative arthritis as well as 
probably distal tibia/fibula arthritic 
changes.  All of these I would consider 
service connected.

At the veteran's August 1999 VA examination, the veteran 
reported that he had last worked in 1985.  At that time he 
became disabled because of health problems including, at 
least in part, his left foot.  The veteran next reported 
that, approximately two months earlier, he woke with pain and 
swelling of the left ankle and foot, was treated for 
osteomyelitis or a deep infection about the left ankle and 
foot, and he had been unable to wear a normal shoe or 
ambulate without crutches since that time.  Currently, he 
complained of chronic left ankle swelling and pain as well as 
an inability to bear weight independently on the left lower 
extremity. 

On examination, he was able to stand with the use of 
crutches, the entire left ankle and foot were swollen, there 
was exquisite tenderness to palpation over all of the 
metatarsals, and there was tenderness over the mid foot, the 
hind foot, and the left ankle.  There was also guarding of 
motion.  Left ankle range of motion studies revealed left 
ankle dorsiflexion was less than neutral at minus 5 degrees 
and plantar flexion was 5 to 25 degrees. There were palpable 
dorsalis pedis and posterior tibial pulses on the left.  
There was no lymphangiitis.  However, there was no 
appreciable local heat.  Strength could not be satisfactorily 
evaluated.  Left ankle x-rays, taken in August 1999, show an 
essentially normal ankle joint with an abnormal area near the 
lateral aspect of the distal tibial metaphysis with some bony 
thickening, irregularity bony trabeculae, and some halo of 
bone formation compatible with a focal area of osteomyelitis 
about the lateral aspect of the left tibial metaphysis.  The 
diagnosis was "left ankle and foot pain, status post crush 
injury (1969) and now presenting with presumed differential 
diagnosis of active osteomyelitis of the distal tibia (under 
treatment) . . ."

The most recent VA and private treatment records, dated from 
August 1992 to December 1999, show the veteran's periodic 
complaints and/or treatment for left ankle and/or left foot 
pain and/or stiffness.  See VA treatment records dated in 
September 1992, January 1997, June 1999, September 1999, 
October 1999, and November 1999; VA hospitalization summary 
for August 1999 to September 1999; and letters from a private 
physician dated in August 1992, July 1993, December 1997, and 
March 1998.  The diagnoses included ligament hypertrophy 
(August 1992 letter), hyperosmosis (March 1993), degenerative 
joint disease (January 1997), pyogenic arthritis (June 1999), 
probable osteomyelitis (September 1999), arthritis (October 
1999), and hyperemia (October 1999).

Left ankle range of motion studies, conducted by VA in 
September 1992, were normal except for some soreness.  
However, range of motion studies, conducted by VA in October 
1999, disclosed motion a "little past neutral in 
dorsiflexion to about 40 degrees plantar flexion."  The 
treatment records also reported that the veteran used a cane 
to ambulate and, starting in October 1999, the left ankle had 
difficulty in weight bearing.

An October 1999 bone scan found no evidence of osteomyelitis, 
but disclosed some soft tissue swelling evidenced by 
hyperemia.  Left ankle x-rays, taken in December 1999, reveal 
slight tibiofibular diastasis, slight soft tissue swelling, 
irregularity of the lateral cortex of the distal shaft of the 
tibia "which is most likely a residual of an old healed 
fracture," ossification of the interosseous membrane between 
the distal shaft of the tibia and fibula, a bony prominence 
at the superior margin of the navicular bone "which most 
likely represents a residual from an old healed fracture."  
Further, in December 1999, an examiner reported that further 
diagnostic testing showed no evidence of osteomyelitis.  
Indeed, the physician reported that the veteran had either 
osteomyelitis or any other infection that "accounted for his 
present symptoms."  

Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Moreover, where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, the veteran has been service connected for a 
left ankle injury which has most recently been rated as 20 
percent disabling under Diagnostic Codes 5199 - 5271 
(limitation of motion).  See RO decisions entered in December 
1972 and September 1998.

Initially, the Board notes that, given potentially applicable 
rating criteria, a higher evaluation cannot be assigned under 
either Diagnostic Code 5271, Diagnostic Code 5272 (ankylosis 
of the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of the os calcis or astragalus), or Diagnostic 
Code 5274 (astragalectomy).  This is so because the highest 
rating has already been specifically awarded under Diagnostic 
Code 5271, and the veteran does not have ankylosis of the 
subastragalar or tarsal joint (Diagnostic Code 5272), or 
malunion of the os calcis or astragalus (Diagnostic Code 
5273).  Additionally, an astragalectomy has not been 
performed (Diagnostic Code 5274).

The veteran is entitled to a rating under Diagnostic Code 
5262 if he has malunion of the tibia and fibula with slight, 
moderate, or marked ankle disability, or nonunion of the 
tibia or fibula with loose motion requiring a brace.  
38 C.F.R. § 4.71a (1999).  However, no where in the record is 
there any suggestion of malunion or nonunion.  See VA left 
ankle x-rays dated in November 1995, April 1997, August 1999, 
and December 1999.  Consequently, a rating under these 
criteria is not warranted.

Furthermore, contrary to the claim made by the veteran's 
representative in its July 2000 brief, because the criteria 
of Diagnostic Code 5262 contemplate ankle "disability" in 
general terms, such criteria can be said to contemplate 
limitation of motion of the joint, especially since 
disability of the ankle joint is primarily rated on the basis 
of limitation of motion, as noted above.  See Diagnostic 
Codes 5270, 5271, 5272, 5273, 5274.  Therefore, a rating 
separate from the one assigned under Diagnostic Code 5271 may 
not be awarded.  38 C.F.R. § 4.14 (1999) (evaluation of the 
same manifestation under different diagnoses is to be 
avoided).

Similarly, assigning separate ratings on the basis of both 
arthritis under Diagnostic Code 5003 and limitation of motion 
under Diagnostic Code 5271 would be inappropriate because it 
would violate the rule against pyramiding, 38 C.F.R. § 4.14 
(1999), and the specific rule set out in Diagnostic Code 5003 
itself.

Given potentially applicable rating criteria, the veteran 
will only be entitled to a higher evaluation if ankylosis is 
shown.  Specifically, Diagnostic Code 5270 provides that 
ankylosis of either ankle warrants a 20 percent evaluation 
when there is ankylosis in plantar flexion at less than 30 
degrees; a 30 percent evaluation is warranted when there is 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees; and a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a (Diagnostic Code 5270) 
(1999).

Significantly, the record does not show ankylosis of the left 
ankle.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, left 
ankle range of motion studies conducted by VA in September 
1992 were normal except for some soreness.  Thereafter, at 
the veteran November 1995 VA examination, left ankle range of 
motion was approximately 10 to 30 degrees of plantar flexion.  
Similarly, at the veteran's April 1997 VA examination, left 
ankle range of motion was from 0 to 20 degrees of plantar 
flexion.  Subsequently, at the veteran's August 1999 VA 
examination, left ankle range of motion studies revealed left 
ankle dorsiflexion to be minus 5 degrees and plantar flexion 
was 5 to 25 degrees.  Lastly, a VA treatment record, dated in 
October 1999, reported left ankle motion as a "little past 
neutral in dorsiflexion to about 40 degrees plantar 
flexion."  In the absence of ankylosis, the Board may not 
rate his service-connected left ankle disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, given the veteran's ankle motion, an increased 
rating is not warranted for the veteran's service-connected 
left ankle disability under Diagnostic Code 5270.

The Board notes that functional loss attributable to pain on 
use has been considered in arriving at the current 
assessment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  Although the veteran has 
complained of pain that affects his ankle function, it is 
important to note that the veteran's 20 percent rating is for 
"marked" limitation of motion under Diagnostic Code 5271--
the highest disability rating available for limitation of 
motion of an ankle, short of ankylosis.  In such an instance, 
where "the appellant is already receiving the maximum 
disability rating" for limitation of motion, consideration 
of the provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Spencer v. West, 13 Vet. App. 376, 
382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Further, although the Ratings Schedule provides for a 
potentially higher rating for osteomyelitis pursuant to 
Diagnostic Code 5000, because the medical evidence has 
clearly ruled out that diagnosis, evaluation under that code 
is not appropriate.

In sum, the Board finds that, for the reasons set out above, 
especially in light of the inapplicability of rating criteria 
other than Diagnostic Code 5271, a rating higher than 20 
percent is not warranted.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  In other words, the 
preponderance of the evidence is against the claim.


ORDER

An increased schedular rating for a left ankle disability is 
denied.


REMAND

The Board notes that the August 1999 VA examiner opined that 
the veteran had

[l]eft ankle and foot pain, status post 
crush injury (1969) and now presenting 
with presumed differential diagnosis of 
active Osteomyelitis of the distal tibia 
(under treatment).  In my opinion this 
veteran should be considered disabled 
from all forms of gainful activity at 
this time.  

In this regard, it should be pointed out that a certain 
process is to be undertaken by the RO when a question is 
raised as to whether the rating schedule adequately 
compensates for the peculiar circumstances of a claimant's 
case.  Specifically, the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999) require that consideration be given to 
whether the veteran's case is an exceptional one, namely one 
where the schedular evaluation is found to be inadequate.  If 
so, the case is to be submitted by the RO to the Chief 
Benefits Director, or the Director, Compensation and Pension 
Service, either of whom is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  Id.

In the veteran's case, although it appears that the criteria 
for extra-schedular consideration are present, the Board 
observes that the RO has not made any determination as to 
whether referral under § 3.321(b)(1) is appropriate.  
Although an extra-schedular rating, by definition, does not 
affect the Board's analysis on whether an increased schedular 
rating is warranted, it is nevertheless an integral part of 
the matter on appeal, Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), and a remand for action under § 3.321(b)(1) is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The case is therefore REMANDED for the following actions:

The RO should consider whether referral 
under § 3.321(b)(1) is appropriate.  The 
veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated 
to the veteran.  Whether the case is 
referred under § 3.321(b)(1) or not, a 
supplemental statement of the case (SSOC) 
should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



